        Case 3:16-cr-00347-RDM Document 298 Filed 04/09/21 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA
                                                           Case No. 3:16-CR-347

                                                           ORDER ON MOTION FOR
 V.                                                        SENTENCE REDUCTION UNDER
                                                           18 U.S.C. § 3582(c)(l)(A)
FRANK CAPOZZI
                                                           (COMPASSIONATE RELEASE)



       Upon motion of [?s] the defendant   •   the Director of the Bureau of Prisons for a reduction

in sentence under 18 U.S .C. § 3582(c)(l)(A), and after considering the applicable factors

provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

Commission,

IT IS ORDERED that the motion is:

•   GRANTED

       •   The defendant' s previously imposed sentence of imprisonment of _ _ _ _ _ __

is reduced to
                - - - - - - - - - - - -. If this sentence is less than the amount of time
the defendant already served, the sentence is reduced to a time served; or

       •   Time served.

       If the defendant' s sentence is reduced to time served:

                  •     This order is stayed for up to fourteen days, for the verification of the

                        defendant's residence and/or establishment of a release plan, to make

                        appropriate travel arrangements, and to ensure the defendant' s safe

                        release. The defendant shall be released as soon as a residence is verified,

                        a release plan is established, appropriate travel arrangements are made,
Case 3:16-cr-00347-RDM Document 298 Filed 04/09/21 Page 2 of 4




                   and it is safe for the defendant to travel. There shall be no delay in

                   ensuring travel arrangements are made. If more than fourteen days are

                   needed to make appropriate travel arrangements and ensure the

                   defendant' s safe release, the parties shall immediately notify the court and

                   show cause why the stay should be extended; or

        •          There being a verified residence and an appropriate release plan in place,

                   this order is stayed for up to fourteen days to make appropriate travel

                   arrangements and to ensure the defendant' s safe release. The defendant

                   shall be released as soon as appropriate travel arrangements are made and

                   it is safe for the defendant to travel. There shall be no delay in ensuring

                travel arrangements are made. If more than fourteen days are needed to

                   make appropriate travel arrangements and ensure the defendant' s safe

                release, then the parties shall immediately notify the court and show cause

                why the stay should be extended.

•   The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

•   Under 18 U.S.C. § 3582(c)(l)(A), the defendant is ordered to serve a "special term" of

•   probation or   •   supervised release of__months (not to exceed the unserved portion

of the original term of imprisonment).

        D The defendant's previously imposed conditions of supervised release apply to

        the "special term" of supervision; or




                                             2
         Case 3:16-cr-00347-RDM Document 298 Filed 04/09/21 Page 3 of 4




                •   The conditions of the "special term" of supervision are as follows :




        •   The defendant' s previously imposed conditions of supervised release are unchanged.

        •   The defendant' s previously imposed conditions of supervised release are modified as

        follows:




0 DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before_ _ _ _ _ _ _ _ , along with all Bureau of

Prisons records (medical, institutional, administrative) relevant to this motion.

•   DENIED after complete review of the motion on the merits.

        •   FACTORS CONSIDERED (Optional)




                                                  3
         Case 3:16-cr-00347-RDM Document 298 Filed 04/09/21 Page 4 of 4




~   DENIED WITHOUT PREJUDICE because the defendant has not shown that he exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(l)(A), nor that 30 days have lapsed

since receipt of the defendant's request by the warden of the defendant's facility . (See Doc. 281 ,

Doc. 288 at 1.) The Court has granted Defendant two extensions of time to file a reply to the

Government' s brief in opposition to his letter motion (Docs. 290, 294), but to date he has not

done so and the extended filing date for such a brief has passed (Doc. 294 at 1).

IT IS SO ORDERED.

Dated:   4 /rr /di




                                                 4
